

116 HR 6051 IH: Reading Early and Addressing Dyslexia Act
U.S. House of Representatives
2020-03-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6051IN THE HOUSE OF REPRESENTATIVESMarch 2, 2020Ms. Houlahan (for herself and Mr. Westerman) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo authorize a pilot program for dyslexia screening and early literacy intervention using evidence-based services for students suspected of having an early reading deficiency or dyslexia, and for other purposes.1.Short titleThis Act may be cited as the Reading Early and Addressing Dyslexia Act or the READ Act. 2.Findings; sense of Congress(a)FindingsCongress finds the following: (1)More than 30,000,000 adults in the United States are not able to read or write above a third-grade level.(2)Of adults in the United States who live in poverty, nearly half have low levels of literacy.(3)Children whose parents have low levels of literacy are more than 70 percent more likely to also have low levels of literacy and are more likely to get poor grades, display behavioral problems, have high absentee rates, repeat school years, or drop out.(4)The 2019 National Assessment of Educational Progress 4th Grade Reading Level Assessment showed the national average reading score for 2019 was lower than 2017.(5)More than 70 percent of State prison inmates have low levels of literacy.(6)Low levels of literacy are connected to over $230,000,000,000 a year in health care costs in the United States.(7)Dyslexia is thought to be the most common neurocognitive disorder, affecting about 10 percent of children in school.(8)In 1997, Congress asked the Director of the National Institute of Child Health and Human Development at the National Institutes of Health, in consultation with the Secretary of Education, to convene a national panel, the National Reading Panel, to assess the status of research-based knowledge, including the effectiveness of various approaches to teaching children to read. The report, released in 2000, documented overwhelming evidence that instruction in phonics enhances all students’ success in learning to read. (9)In 2014, in response to the Pennsylvania General Assembly’s passage of Act 69 of 2014, the Pennsylvania Department of Education developed the Dyslexia Screening and Early Literacy Intervention Pilot Program, which established a three-year early literacy intervention and dyslexia pilot program using evidence-based screening and then evidence-based instruction and intervention for students found to be at risk for future reading difficulties. Such Program identified students in kindergarten who were deemed at risk for reading difficulties, including dyslexia, using screening tests. (10)Alabama, Arkansas, Colorado, Connecticut, Kansas, Louisiana, Montana, New Jersey, Oklahoma, Rhode Island, and South Carolina have all commissioned task forces on early literacy or dyslexia. (11)Arkansas, Arizona, Oregon, Ohio, Indiana, Illinois, Massachusetts, Montana, Nevada, North Dakota, South Carolina, and Wyoming have put into place protocols and procedures to screen for early reading deficiencies and dyslexia.(b)Sense of CongressIt is the sense of the Congress that—(1)it is in the interest of the Nation to ensure all children in the United States, regardless of ability, disability, or circumstance, be afforded a high-quality education that includes the promotion of literacy skills; and(2)the Individual with Disabilities Education Act (20 U.S.C. 1400 et seq.) should be robustly funded.3.DefinitionsFor the purposes of the pilot program authorized by this Act:(1)DyslexiaThe term dyslexia means a condition that—(A)is characterized by difficulty with accurate or fluent word recognition and by poor spelling and decoding abilities that typically results from a deficit in one or more processes related to the phonological component of language;(B)is often unrelated to other cognitive abilities and the provision of effective classroom instruction; and(C)may result in problems in reading comprehension and reduced reading experience that may impede the growth of vocabulary and background knowledge. (2)Comprehensive literacy instructionThe term comprehensive literacy instruction has the meaning given such term in section 2221(b) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6641(b)).(3)Intensive intervention(A)In generalThe term intensive intervention means a structured literacy program that includes explicit, multisensory, and systematic phonics instruction and is delivered in the manner proscribed by the developer of the structured literacy program by a teacher trained in such program.(B)Phonics instruction termsWith respect to phonics instruction that is part of intensive intervention—(i)the term explicit means instruction in which a teacher clearly explains and models key skills, with well-chosen examples, and students are not expected to develop the skills based mainly on exposure and incidental learning opportunities;(ii)the term multisensory means instruction that combines listening, speaking, reading, and a tactile or kinesthetic activity; and(iii)the term systematic means instruction that is planned and provided in specific sequence, with important prerequisite skills taught before more advanced skills, and with care taken not to introduce skills in a way that is confusing to students.(4)Local educational agencyThe term local educational agency has the meaning given such term in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).(5)SecretaryThe term Secretary means the Secretary of Education. (6)State educational agencyThe term State educational agency has the meaning given such term in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).4.Early Literacy and Dyslexia Intervention Pilot Program(a)AuthorizationNot later than 1 year after the date of enactment of this Act, the Secretary shall establish an Early Literacy and Dyslexia Intervention Pilot Program (hereinafter referred to as the Pilot Program), in accordance with this Act, to award grants to State educational agencies to provide evidence-based early screening, multi-tier support systems, and comprehensive literacy education, using evidence-based methods of screening and intensive intervention identified in accordance with subsection (d), for students served by the participating local educational agencies in such States. The early screening and support systems identified in accordance with subsection (d) and carried out under the Pilot Program shall screen and support students for potential risk factors for early reading deficiencies and dyslexia, such as low phonemic awareness, low letter and symbol naming, and inability to remember sequences. (b)Grant selection and distribution(1)Grant selectionThe Secretary shall award grants under this Act to 5 State educational agencies to participate in the Pilot Program. The Secretary shall ensure that the State educational agencies awarded grants under this Act serve geographically, racially, and economically diverse student populations.(2)Grant periodA grant awarded to a State educational agency under this Act shall be for a period of 3 consecutive school years, and shall be for not more than $500,000 for each school year of the grant period.(c)Participating local educational agenciesEach State educational agency awarded a grant under this Act shall select no fewer than 2 local educational agencies in the State to participate in the Pilot Program under this Act. To be eligible to be selected as a participating local educational agency, a local educational agency shall—(1)have a total enrollment of at least 3,000 students; (2)provide full-day kindergarten; and(3)submit an application to the State educational agency at such time and containing such information as may be required by the Secretary and the State educational agency. (d)Identification of evidence-Based methods of screening and intensive interventionNot later than 6 months after the date of enactment of this Act, the Secretary shall, in consultation with recognized, expert organizations described in section 5(a)(1), State educational agencies the Secretary is consulting with in accordance with section 5(b), and the State educational agencies selected to participate in the Pilot Program, identify—(1)one or more intensive interventions for students in kindergarten through grade 3, which shall include—(A)phonological awareness and phonemic awareness;(B)sound symbol recognition;(C)alphabet knowledge;(D)decoding skills;(E)encoding skills; and(F)rapid naming; and(2)best practices to instruct educators on—(A)the science of reading;(B)how to execute the intensive interventions identified in accordance with paragraph (1); (C)understanding and identifying early reading deficiencies and dyslexia, including how to execute methods of screening identified in accordance with paragraph (3); and(D)how to execute the intensive intervention identified in accordance with paragraph (4);(3)one or more evidence-based methods of screening appropriate for students in kindergarten through grade 3 for potential risk factors for early reading deficiencies and dyslexia, which may include the Dynamic Indicators of Basic Early Literacy Skills tests and phonological and phonemic processing and rapid automatized naming tests;(4)evidence-based intensive intervention for students identified as being at risk for, suspected of having, or having early reading deficiencies or dyslexia, or both; and(5)a methodology for evaluating the effects of the Pilot Program on the students identified as having early reading deficiencies or dyslexia, or both.(e)ActivitiesEach State educational agency participating in the Pilot Program shall ensure that the following activities are carried out using the methods of screening and intensive intervention identified in accordance with subsection (d): (1)Provide intensive interventions identified in accordance with subsection (d)(1) that develop basic reading skills and incorporate systematic phonics instruction to every student in kindergarten through grade 3 who is served by a participating local educational agency in the State. (2)Three times during each school year during the grant period, including at the beginning of the school year, during the middle of the school year, and during the final academic period of the school year, use evidence-based methods of screening identified in accordance with subsection (d)(3) to screen each student in kindergarten through grade 3 enrolled in each participating local educational agency in the State for low phonemic awareness and other evidence-based risk factors for early reading deficiencies and dyslexia. (3)For each student who is suspected of having an early reading deficiency or dyslexia, or both, based on the results of a screening conducted in accordance with paragraph (2)—(A)notify the parent or guardian of such student that the student was screened, the results of the student’s screening, and that the student is eligible to receive reading intervention services as part of the Pilot Program;(B)provide to the parent or guardian of such student information about additional screening and services available through the Pilot Program, and information on other resources available through the local educational agency and State to parents and students about early reading deficiencies and dyslexia, and recommended evidence-based resources and interventions; and(C)in order to provide additional screening, diagnostic assessments, or services to the student under the Pilot Program, require consent from the parent or guardian of such student indicating that the parent or guardian voluntarily and knowingly consents to the continued participation of the student in the Pilot Program.(4)For each student suspected of having an early reading deficiency or dyslexia based on the results of a screening whose parent or guardian has consented to continued participation in the Pilot Program—(A)conduct diagnostic assessments that—(i)are nationally standardized, norm-referenced screening assessments of phonological awareness, alphabetic knowledge, concept of word and grapheme phoneme correspondence; and(ii)are proven to have predictive validity and classification accuracy; and(B)provide intensive intervention identified in accordance with subsection (d)(4) in areas identified by the screening, diagnostic assessments, or progress monitoring data collected by intervention teachers, that includes timely targeted instruction and strategic reteaching of specific unlearned material or concepts until mastery is achieved. (f)Student participationParticipation of a student in the Pilot Program, including participation in screening and receipt of intensive intervention, shall not at any time preclude a parent or guardian from requesting or receiving an evaluation of such student for special education services, including during the course of intensive intervention carried out under the Pilot Program.(g)Reports to SecretaryAt the end of each school year of the Pilot Program, each participating State educational agency shall report to the Secretary on the activities of the State educational agency, and each participating local educational agency in the State, carried out under the Pilot Program, including any data and information the Secretary may require.5.Consultation(a)Consultation and grantee assistanceIn establishing, operating, and evaluating the Pilot Program, the Secretary shall—(1)consult with nationally recognized organizations that recognize, support, and advocate for science-based literacy instruction, and specialize in, and have expertise with, the scientific basis of dyslexia and intensive intervention; and(2)provide State educational agencies participating in the Pilot Program with assistance related to implementation and execution of the Pilot Program, including access to—(A)technical support mechanisms (such as training and printed reference materials); and(B)the State educational agencies consulting with the Secretary in accordance with subsection (b).(b)Consultation with State educational agencies(1)In generalNot later than 90 days after the date of enactment of this Act, the Secretary shall select at least one State educational agency with experience implementing and carrying out a program similar to the Pilot Program to be carried out by State educational agencies under this Act. The Secretary shall consult with the selected State educational agencies with respect to providing assistance to State educational agencies participating in the Pilot Program. Such assistance may include designated staff assistance, conferences, shadowing, resource building and sharing, and any other assistance the Secretary determines to be appropriate. (2)SelectionTo be qualified to be selected as a State educational agency to consult with the Secretary in accordance with paragraph (1), a State educational agency shall—(A)submit to the Secretary an application, at such time and containing such information as the Secretary may require; and(B)have implemented, before the date of enactment of this Act, and carried out for not less than one calendar year before such date, a statewide program that—(i)incorporated evidenced-based reading instruction for all students served by the State;(ii)identified students at-risk for early reading deficiencies or dyslexia in kindergarten;(iii)provided evidenced-based intensive intervention beginning in kindergarten for students identified as at-risk;(iv)collected data to study the impact of such program; and(v)used an outside research institution to analyze the data and determine the impact on student outcomes.(3)Ineligibility for Pilot ProgramAny State educational agency selected to consult with the Secretary for the purposes of this subsection shall not be eligible for a grant to participate in the Pilot Program.6.Evaluation(a)EvaluationNot later than one year after the date of enactment of this Act, the Secretary shall enter into a contract with a nationally recognized educational evaluation institution or organization to provide an evaluation of the Pilot Program, which shall be completed not later than one year after the completion of the third school year of the Pilot Program. Such evaluation shall review the effectiveness of evidence-based early reading assistance programs for students with risk factors for early reading deficiencies and dyslexia.(b)Publication of resultsThe Secretary shall make available to the public on the website of the Department of Education the results of the evaluation carried out under subsection (a).7.Report; Study; Resource sharing(a)Pilot Program reportNot later than the 30 days after the completion of the evaluation required under section 6, the Secretary shall submit a report to Congress on the outcome of the Pilot Program and other related matters. Such report shall include—(1)qualitative and quantitative data on the outcomes of State and local educational agencies and students who participated in the Program;(2)qualitative and quantitative data on the experience of educators who participated in the Program; (3)a list of the methods of screening used to evaluate students for low phonemic awareness and other evidence-based risk factors for early reading deficiencies and dyslexia, and how many participating State educational agencies, participating local educational agencies, and participating schools used each such method; (4)for each school year of the Pilot Program, the number of students in kindergarten through grade 3 in each participating State educational agency, participating local educational agency, and participating school who were—(A)screened for low phonemic awareness and other evidence-based risk factors for early reading deficiencies and dyslexia;(B)suspected of having an early reading deficiency or dyslexia based on the results of such screening; and(C)identified as having early reading deficiencies or dyslexia based on a diagnostic assessment; and(5)any regulatory, legal, or resource barriers to continuing and expanding the Program.(b)StudyNot later than 180 days after the completion of the evaluation required under section 6, the Secretary shall provide to Congress, based on the data collected as part of the Pilot Program and evaluation carried out under this Act and any other data available to the Secretary—(1)an assessment of—(A)the impact of practices put in place under the Pilot Program, including the practice of instructing teachers on the science of reading;(B)the value of the inclusion of the science of reading courses for teacher licensing and certification; and(C)how students perform when taught by teachers who have received instruction on the science of reading; and(2)based on the data collected as part of the Program, whether the Secretary recommends reconvening the National Reading Panel.(c)Resource sharingNot later than January 1, 2024, the Secretary shall use the report required under subsection (a) and the results of the study under subsection (b) to create and make available an online platform to provide State and local educational agencies with resources to identify and best serve students in kindergarten through grade 3 who are identified as being at risk for, suspected of having, or having early reading deficiencies or dyslexia, which shall include—(1)evidence-based methods of screening designed specifically for students identified as being at risk for, suspected of having, or having early reading deficiencies or dyslexia; (2)methods of targeted instruction for early reading deficiencies and dyslexia;(3)guidance on developing instructional plans for students identified as having early reading deficiencies or dyslexia;(4)developmentally appropriate curricula and engaging instructional materials and practices for students identified as having early reading deficiencies or dyslexia; (5)structured multisensory approaches to teach language and reading skills to all students, including students identified as being at risk for, suspected of having, or having early reading deficiencies or dyslexia; and(6)a list of suggested training programs for teachers on effective reading instruction methods.8.Authorization of appropriationsThere are authorized to be appropriated to award grants to State educational agencies in accordance with this Act, not more than $2,500,000 for each year of the Pilot Program.